Citation Nr: 1046344	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for a traumatic cataract of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Los Angeles, California, 
denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Albuquerque, New Mexico in 
December 2008.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffers from blindness of the left eye with only 
light perception.  

2.  The Veteran had a visual acuity of 20/40 in the right eye 
prior to a worsening of his right eye vision due to advancing age 
and a nonservice-connected stroke.  


CONCLUSION OF LAW

The criteria necessary for establishing entitlement to a 
disability evaluation in excess of 30 percent for a traumatic 
cataract of the left eye have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2090); 38 C.F.R. 
§§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 
4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6061 to 6080 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Letters sent to the Veteran in November 2005, March 2006 and May 
2008 addressed all of the notice elements outlined above.  The 
Board recognizes that the Veteran was not provided with all of 
the necessary notice prior to the initial adjudication of this 
claim.  However, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the record.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in November 
2005, April 2009 and May 2009, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Letters from the Veteran's private physician have also been 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its February 2009 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for VA medical examinations and that the 
Veteran attended these examinations.  The AMC later issued a 
rating decision and a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a) (2010).  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable for 
visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2010).  

Visual impairment can also be rated on the basis of loss of field 
of vision. 38 C.F.R. § 4.76.  However, in this case, there is no 
evidence of visual impairment based on the loss of field of 
vision associated with the Veteran's diabetic retinopathy.

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008, but these 
amended criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected left 
eye disability.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran's 
symptomatology has not warranted a disability rating in excess of 
30 percent at any time during the pendency of this claim.  As 
such, the claim must be denied.  

For historical purposes, the Veteran was originally granted 
service connection for a left eye disability in an October 1954 
rating decision.  A disability rating of 30 percent was assigned 
under Diagnostic Code 6070, effective as of September 9, 1954.  
In October 2005, VA received a claim from the Veteran seeking a 
higher disability evaluation.  This claim was subsequently denied 
by the RO in a March 2006 rating decision.  The Veteran appealed 
this decision to the Board in April 2007.  

The Veteran was afforded a VA examination of the left eye in 
November 2005.  The Veteran was noted to be suffering from a 
cataract of the right eye and sensory exotropia of the left eye.  
Corrected visual acuity was 20/40 in the right eye and only light 
perception in the left eye.  No visual field defect was found 
upon examination.  The examiner diagnosed the Veteran with a 
traumatic cataract of the left eye with no effects on usual daily 
activities.  The examiner also diagnosed the Veteran with an 
early cataract of the right eye.  

The Veteran was afforded an additional VA examination of the eyes 
in April 2009.  The Veteran was noted to have experienced a 
traumatic penetrating injury to the left eye which caused retinal 
damage and a traumatic cataract.  Subsequently, the Veteran 
developed an expected large angle sensory exotropia.  It was also 
noted that the Veteran had developed an increasing blur in the 
right eye since his previous VA examination.  The examiner noted 
that this blur could easily be eliminated with cataract surgery.  
The Veteran also suffered from a right hemifield visual field 
defect of the right eye, which was caused by a stroke.  The 
examiner opined that the stroke had no correlation with the 
presence of a left eye traumatic cataract.  The Veteran also 
suffered from a glare of the right eye which was limited to the 
slow gradual development of a typical age-related cataract over 
the previous three to four years.  Examination revealed a visual 
acuity of light perception only in the left eye and of 20/100 in 
the right eye.  The Veteran was also noted to have a right visual 
field defect due to his previous stroke.  The examiner concluded 
that the Veteran's left eye blindness appeared to have a 
disproportionate impact, but that it would not if the Veteran 
would undergo right eye cataract surgery since he could function 
quite reasonably with one good eye and perform all activities 
much better.  The examiner also opined that any problem with the 
right eye was not caused by or a result of the left eye trauma.  

Finally, the Veteran was scheduled for another VA eye examination 
in May 2009.  It was noted that it was unclear why the Veteran 
was scheduled for another eye examination just one month after 
his previous examination.  It was noted that the Veteran was 
blind in the left eye since an injury suffered in 1952.  Visual 
acuity testing was performed, revealing a corrected vision of 
20/70.  It was not indicated which eye was tested.  However, the 
examiner clarified this issue in a July 2010 communication, 
noting that the visual acuity testing was for the right eye and 
that the left eye could not be tested as it was light perceptive 
only.  A visual field defect was noted, with sensory exotropia 
and a cataract of the left eye.  The Veteran was diagnosed with a 
history of left eye trauma resulting in a cataract and sensory 
exotropia, age-related cataract of the right eye resulting in 
decreased vision, and a visual field defect of the right eye 
secondary to a cerebrovascular accident.  It was noted that the 
right eye symptoms were not secondary to the Veteran's left eye 
trauma.  

The record also contains several letters prepared by a private 
physician with the initials R.W.L.  According to a letter dated 
April 1996, the Veteran's visual acuity in the left eye was only 
light perception and the Veteran had visual acuity of 20/25 in 
the right eye.  It was Dr. L's opinion that the Veteran was 
legally blind.  In a letter dated June 2007, Dr. L indicated that 
the Veteran suffered a stroke which caused a left hemianopic 
defect which resulted in left eye blindness.  It was also noted 
that the Veteran had a cataract in the right eye but that he 
maintained some vision.  Dr. L again opined that the Veteran was 
legally blind.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
30 percent for his traumatic cataract of the left eye at any time 
during the pendency of this appeal.  According to the Veteran's 
November 2005 VA examination, he had a corrected visual acuity of 
the right eye of 20/40.  The Veteran's right eye visual acuity 
was found to be 20/100 upon examination in April 2009 and 20/70 
upon examination in May 2009.  It was noted that the Veteran's 
right eye problems were due to a stroke and age-related cataracts 
that were unrelated to his service-connected left eye disability.  
According to 38 C.F.R. § 4.78, when the disability of an eye 
increases in severity due to intercurrent disease or injury not 
associated with military service, the condition of the eye prior 
to suffering the subsequent increase will be used as the basis of 
compensation.  Therefore, the visual acuity of 20/40 found upon 
examination in November 2005 should be used to determine the 
Veteran's disability level, since this is the last measurement 
taken before the Veteran's intervening right eye injuries.  

The Veteran's left eye disability is currently rated under 
Diagnostic Code 6070 for impairment of visual acuity.  Under this 
code, a 30 percent disability rating is warranted for blindness 
in one eye with only light perception and a visual acuity of 
20/40 in the other eye.  38 C.F.R. § 4.84a.  A higher disability 
rating is warranted under this code when the other eye has a 
visual acuity of 20/50 or worse.  Id.  However, as noted above, 
the evidence of record demonstrates that the Veteran's right eye 
had a visual acuity of 20/40 prior to the interceding injuries.  
As such, a 30 percent disability rating is the maximum available 
to the Veteran under this code.  A higher disability rating of 
40 percent is also not permitted under Diagnostic Code 6066 since 
the Veteran does not have anatomical loss of the left eye.  Id.  
Finally, the Veteran does not suffer from impairment of the field 
of vision of the left eye.  As such, a disability rating in 
excess of 30 percent for impaired vision of the left eye is not 
warranted.  

In making the above determinations, the Board has considered the 
letters from the Veteran's private physician dated April 1996 and 
June 2007.  However, these letters do not support the Veteran's 
claim.  According to Dr. L, the Veteran suffered a stroke which 
caused a left hemianopic defect in the left eye and he had a 
cataract in the right eye.  As noted by the VA examiners, the 
Veteran's stroke and cataract of the right eye are unrelated to 
his service-connected left eye disability.  As such, this 
testimony does not demonstrate entitlement to a higher disability 
rating.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's left eye disability results in blindness with only 
perception of light.  However, such impairment is contemplated by 
the rating criteria.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6070.  Furthermore, there is no evidence to suggest that the 
Veteran has suffered marked interference with employment or 
frequent periods of hospitalization because of this specific 
disability.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 30 percent for his left eye 
disability.  During his December 2008 hearing, the Veteran 
indicated that his disability had worsened because he had 
blindness in the left eye and worsening right eye vision.  
However, as outlined above, the Veteran's right eye has 
deteriorated as a result of nonservice-connected injuries.  
Therefore, this testimony does not demonstrate entitlement to a 
higher disability rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the evidence 
of record demonstrates that the Veteran's service-connected left 
eye symptomatology has been no more than 30 percent disabling at 
any time during the pendency of the claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for a traumatic 
cataract of the left eye must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent 
for a traumatic cataract of the left eye is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


